     Case 2:20-cv-02156-TLN-CKD Document 12 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:20-cv-02156-TLN-CKD

12                        Petitioner,                  ORDER

13             v.
14    AZIZ KAMALI, M.D. INC., and
      AZIZULAH KAMALI,
15
                          Respondents.
16

17

18            This matter is before the Court on the United States’ Petition for Summary Enforcement

19   of a Civil Investigative Demand issued to Respondents Azizulah Kamali, M.D., and Aziz Kamali,

20   M.D., Inc., his medical corporation. (ECF No. 1.) This action was referred to a magistrate judge

21   pursuant to Eastern District of California Local Rule 302(c)(1).

22            On December 3, 2020, the magistrate judge filed findings and recommendations (ECF

23   No. 10), which were served on the parties and which contained notice that any objections to the

24   findings and recommendations were to be filed within fourteen (14) days. No objections were

25   filed. Accordingly, the Court presumes that any findings of fact are correct. See Orand v. United

26   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983).
                                                       1
     Case 2:20-cv-02156-TLN-CKD Document 12 Filed 01/06/21 Page 2 of 2


 1          The Court has reviewed the applicable legal standards and, good cause appearing,

 2   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

 3   IT IS HEREBY ORDERED that:

 4      1. The findings and recommendations (ECF No. 10) are ADOPTED IN FULL;

 5      2. The Petition for Summary Enforcement of Civil Investigative Demand

 6          No. 2020-EDCA-11 (ECF No. 1) is GRANTED; and

 7      3. Respondents shall, within 10 business days of the date of issuance of this order, comply

 8          with the CID by:

 9              a. Producing all documents responsive to Demands 1, 2, 4-8, 10-13, and 16;

10              b. Answering Interrogatories 3 and 4;

11              c. Providing complete answers to Interrogatories 1, 5-10, and 12; and

12              d. Producing a privilege log in accordance with Instructions 8 and 9.

13
     DATED: January 5, 2021
14

15

16

17                                                           Troy L. Nunley
18                                                           United States District Judge

19

20
21

22

23

24

25

26
27

28
                                                      2
